Citation Nr: 1424780	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge in April 2014.  A transcript of the claims file is included in the electronic (Virtual VA) claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed hearing loss due to noise exposure in service, to include while in Vietnam.  A December 1963 separation examination did not show hearing loss for VA purposes.

A March 2009 VA examination indicates the Veteran had noise exposure in service, and no post-service noise exposure.  The examiner noted that an audiogram showed normal hearing when he separated from the military.  Upon evaluation, the Veteran did not have hearing loss for VA purposes on the left, but that he did have hearing loss on the right.  After review of the service records, the examiner determined that it is less likely as not that hearing loss was due to or caused by military noise exposure as the Veteran had normal hearing at time of discharge.  

In April 2014, the Veteran submitted additional private treatment records, including a December 2013 audiology report in which the audiogram noted hearing loss for VA purposes in both ears.  

The Veteran submitted lay statements from his wife indicating that he has hearing loss.  He also testified during a Travel Board hearing in April 2014 that while in service he was a Morse code intercept operator and wore headsets daily.  He reported occasionally there would be a "jammer" in which an extreme frequency would come over the headset.  He denied post-service noise exposure working in computer programming.  He indicated that in January 2014, he had an additional hearing test at the Denver VA Medical Center and was provided hearing aids.  

As new relevant lay statements and medical records were associated with the claims file after the VA examination indicating a current bilateral hearing loss, the Board finds another VA examination with opinion as to whether the Veteran's current bilateral hearing loss is related to active duty noise exposure is necessary.  In addition, as the Veteran has reported outstanding VA treatment for his claimed hearing loss, any additional treatment records should be identified and obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding private or VA treatment records related to the Veteran's claimed disability.  In particular, the AOJ should obtain updated treatment records from the Denver VAMC.

2.  The AOJ should schedule the Veteran for a VA examination for an opinion with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service.  The lay evidence of record should be considered in making a determination.

The examiner should indicate in his or her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



